
	
		II
		110th CONGRESS
		1st Session
		S. 1832
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Lieberman (for
			 himself, Mr. Warner, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To reauthorize the African Elephant Conservation Act, the
		  Rhinoceros and Tiger Conservation Act of 1994, and the Asian Elephant
		  Conservation Act of 1997.
	
	
		1.Short titleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Reauthorization Act of 2007.
		2. Reauthorization of
			 African Elephant Conservation ActSection 2306(a) of the African
			 Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by
			 striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and
			 inserting 2007 through 2012.
		3.
			 Reauthorization of Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros
			 and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by
			 striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and
			 inserting 2007 through 2012.
		4. Reauthorization of
			 Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant
			 Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by
			 striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and
			 inserting 2007 through 2012.
		
